Citation Nr: 1232863	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for back degenerative joint disease,                     for purpose of accrued benefits. 

2. Entitlement to service connection for bilateral leg and knee arthritis (also claimed as undiagnosed left knee condition), for purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and a friend



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to December 1978.             The appellant is his surviving spouse.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran died in January 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place, which was granted by the RO in a November 2011 administrative decision. In this regard, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008. This change in law permits an eligible person to process any pending claim if a Veteran dies prior to completion. Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012). Therefore, in accordance with the new section 5212A and the RO's November 2011 administrative decision, the Board recognizes the Veteran's surviving spouse as the appellant in this case.  


In January 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the element necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant,            the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that           the Board can adjudicate the claims based on the current record.

The Board will decide the claim for service connection for a back disorder for purpose of accrued benefits. The remaining claim involving service connection for bilateral leg and/or knee disorders is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on her part. 


FINDING OF FACT

The preponderance of the competent and probative evidence is against the finding that the Veteran's back degenerative joint disease is etiologically related to his military service. 


CONCLUSION OF LAW

The criteria are not met for service connection for back degenerative joint disease, for purpose of accrued benefits. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b), 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating 


and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from October 2008, the RO notified the appellant as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was issued prior to the June 2009 RO rating decision adjudicating the appellant's claim, and therefore comported with the standard for timely notice.  

The RO has also taken appropriate action to comply with the duty to assist                  the appellant in this case, obtaining service treatment records (STRs), VA outpatient records, and records pertaining to the award of disability benefits from the          Social Security Administration (SSA). While the Board does not have on file the actual SSA administrative decision of 2006 to award benefits, there is available what appears to be complete supporting medical records. Inasmuch as there is no showing whatsoever of in-service back injury in this case, or other precipitating circumstances from service, the Board would view delay of a decision on the back disorder claim merely to supplement the record with any further SSA records to be an unnecessary development action at this point. Also, whereas the Veteran has not 

undergone VA Compensation and Pension examination regarding the issue of service connection for a back disorder, the Board does not find that a retrospective VA medical opinion is necessary in this case. Essentially, as explained below, there is no competent evidence indicating that the Veteran's recent low back pathology may be etiologically related to an injury sustained in military service. Hence, there is no legal duty to obtain a VA medical opinion on the subject of causation.             See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi,           16 Vet. App. 370 (2002). In furtherance of this claim, there are for review lay statements from the Veteran during his lifetime. The appellant testified at a Travel Board hearing. There is no indication of any additional available evidence that     has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

The applicable law provides that, upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not more than two-years prior to the last date of entitlement. See 38 U.S.C.A.              § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a) (2012). An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date 

of the veteran's death. This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003). Since in this case the Veteran died following the date of enactment, the revised provision is applicable. An application for accrued benefits must be filed within one year after the date of the veteran's death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).      See also Smith v. Brown, 10 Vet. App. 330, 333 (1997). 

Regarding most claims for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death. There is an exception for outstanding service medical records or VA records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4). See also Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

As indicated here, however, in November 2011 the RO substituted the appellant        as the eligible survivor of the Veteran for purposes of pursuing a claim for accrued benefits. Unlike prior accrued benefits claims, where there has been substitution under 38 U.S.C.A. § 5121A the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or 

injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Board has thoroughly reviewed the evidence before it, and concludes that the claim for service connection for back degenerative joint disease must be denied.    In so finding, the Board readily acknowledges that there is medical evidence post-service of the manifestation of lower back pathology in some form, beginning in the early to mid-2000s. Consequently, there is evidence substantiating a recent low back disability. This notwithstanding, there is another crucial element which         must be met consisting of causal nexus, i.e., a causal linkage between post-service disability and the Veteran's military service. Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999). It is this essential requirement of a medical nexus to the Veteran's service which the Board finds is absent in the present case. 

To begin with, the Veteran's STRs provide no reference of any kind to complaints, findings or treatment for a back injury. All medical treatment therein was reserved for other identified clinical conditions, and insofar as orthopedic symptomatology the treatment obtained therein was limited to right and left knee conditions.            The Board recognizes that a claimant may also provide competent lay observations of injuries sustained during service, even where the service medical record is devoid of such information. See generally, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In this instance, the Veteran did provide an August 2009 statement 

during his lifetime regarding potential in-service injury, but which only gives a general, nondescript account, stating "leg, hips and back injuries" and requesting that VA review his medical records in this regard. The appellant-widow through her hearing testimony further recounted the Veteran once mentioned a back injury during service during a parachute jump when he landed in a tree. The Board        does not doubt the veracity of the appellant's recollection of events. Reviewing this assertion in the context of the record however, the Board notes that STRs show        the Veteran was very consistent in seeking treatment for all orthopedic conditions associated with his parachute jumping or any other underlying factors, and finds it unlikely that an injury as significant as the appellant mentioned would have gone unreported in the STRs. In any event, there is the fact that the Veteran did not expressly mention the incident himself in the statements he provided to the RO previously on his part in support of the claim. 

Apart from the lack of any clearly defined back injury during service, there is also  a lack of substantial intervening medical history for several years after service discharge, or in other words, of any continuity of symptomatology. The presence of continuous symptomatology since military service is another means by which a claimant may demonstrate a causal nexus to service. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Here, the first indication that the Veteran had back problems of any kind originates from a September 2003 private MRI study which showed degenerative joint disease of the entire lumbosacral spine. This is an interval of nearly 25 years from military service to initial documented onset of a relevant medical condition. Moreover, taking into account the Veteran's own assertions on this subject, a September 2008 VA outpatient clinical record reflects that the Veteran subjectively reported having chronic back pain dating back to the late 1980s. This indicates a condition that       at worst began nearly 10 years after service by the Veteran's own report. It is on  the basis of these findings regarding absence of injury in service, and absence of continuity of symptomatology that the Board further finds that obtained a VA 

medical opinion on the etiology of a back condition would not be of benefit in     this case. 

The appellant's own assertions have also been afforded appropriate weight however, as she is a layperson, she cannot opine on the causation of a low back disorder, given the substantial interval between the Veteran's service and the present time period and lack of obvious precipitating injury, and therefore, as a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
   
For these reasons, the Board is denying the claim for service connection for back degenerative disc disease. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     



ORDER

Service connection for back degenerative joint disease is denied.


REMAND

The Board finds that further development is in order with regard to the claim for service connection for bilateral legal and knee arthritis.

Service medical history includes clinical records documenting a May 1978 left leg (tibia) injury which occurred when the Veteran hit the leg against a wooden pole while running. The Veteran had an x-ray with negative results. The left leg however was bruised and swollen. The patella area was bruised, warm to touch and tender to 

palpation. No breakage of the skin was present. The assessment was hematoma, ecchymosis. Further evaluation showed an impending anterior compartment syndrome. (There is no additional documentation of anterior compartment syndrome in subsequent records.) The Veteran was then placed on a temporary     L3 profile, with no running, jumping or walking over 1/2 mile permitted. 

In August 1978, the Veteran again was placed on a temporary physical profile, this time of L2 due to right knee strain. A contemporaneous clinical record reflects that the Veteran had been in an auto accident that month, and was seen in the emergency room for a swollen right knee. By the following month, it was observed that the right knee had no swelling, derangement or limitation of motion. In October 1978, the Veteran again sought evaluation for some left knee problems following reinjury.

Then in November 1978, the Veteran was seen for complaints of pain in the right collar bone and right knee after injury during a parachute jump the previous month. Objective evaluation of the right knee was generally normal, absent a small amount of tenderness noted. 

Based on the foregoing, the Veteran obviously sustained some documented injuries to the bilateral knees during his active military service. What the Board does not have yet though is competent medical evidence of a recent bilateral knee                  (or bilateral leg) post-service disability. The appellant maintains through her hearing testimony however that the award of Social Security Administration disability benefits was in part for a bilateral knee condition. Whereas the Board has the medical records underlying the SSA decision (apparently obtained from the Veteran's representative), there is no actual copy of the SSA administrative decision to award benefits on file. Clearly, that documentation would be helpful insofar as identifying any current bilateral knee disability.

Therefore, the Board remands the instant claim to obtain the SSA administrative decision of 2006 to award disability benefits. Should this or any subsequent documentation received confirm post-service treatment for a bilateral knee 

disability, then a VA medical opinion should be obtained to determine whether    the post-service diagnosed disability is causally related to in-service injury. 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision on a claim for benefits with that agency. Then associate all documents received with the claims file.

** (Provided the RO/AMC ascertains that there are any additional supporting medical records underlying the SSA's decision not already on file, please obtain this documentation as well.) 

2. Provided only that there is additional evidence obtained indicating a tangible post-service disability of the bilateral knees or bilateral legs, then forward the claims file to a VA orthopedist for review of this case, and an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg and/or bilateral knee condition was etiologically related to his active military service. 

3. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for bilateral leg and knee           arthritis, for purpose of accrued benefits, based upon all additional evidence received. If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


